Opinion bt
Mr. Justice Sterrett:
While it is 'undoubtedly the duty of road viewers, under- the act of June 13, 1836, to report, among other things, “whether the road desired be necessary for a public or private road,” it has never been held that they, must do so in the very words of the act. A substantial compliance with its provisions is all that is required.
In this case, the petitioners say they “labor under great inconvenience for want -of a -public road” between the termini designated in their petition; and the viewers report, inter alia, that “after due consideration and diligent inquiry as to ¡the necessity for. said road,- they are -of opinion that the prayer of the petitioners should be granted, for the reasons set forth in their petition,” and “have therefore located and distinctly marked upon the ground and do recommend for public use the following described road,” etc.
This, as was held in Be Eoad, 114 Pa. 627, 7 At!. 765, is a substantial finding that the road petitioned for is necessary -for a public road. In same case it was also decided that, as artist in road viewers, the county surveyor may be represented by his duly appointed deputy.
There is no merit in either of the specifications of error.
Order, sustaining exceptions and setting aside report of viewers, reversed; and it is now ordered that the exceptions be dismissed and report of viewers confirmed absolutely; and it is further ordered that the costs be paid by exceptants.